FRATERNITY FEDERAL SAVINGS AND LOAN ASSOCIATION
CHANGE IN CONTROL AGREEMENT


This AGREEMENT (“Agreement”) is hereby entered into as of September 17, 2013 by
and between FRATERNITY FEDERAL SAVINGS AND LOAN ASSOCIATION (the “Association”),
a federally chartered savings Association, Michelle Miller, Chief Financial
Officer (“Executive”), and FRATERNITY COMMUNITY BANCORP, INC. (the “Company”),
the holding company of the Association, as guarantor.


WHEREAS, the Association recognizes the importance of Executive to the
Association’s operations and wishes to protect her position with the Association
in the event of a change in control of the Association or the Company for the
period provided for in this Agreement; and


WHEREAS, Executive and the Board of Directors of the Association desire to enter
into an agreement setting forth the terms and conditions of payments due to
Executive in the event of a change in control and the related rights and
obligations of each of the parties;


NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, it is hereby agreed as follows:


1.  
Term of Agreement.



a.           The term of this Agreement shall be (i) the initial term,
consisting of the period commencing on the date of this Agreement (the
“Effective Date”) and ending on the first anniversary of the Effective Date,
plus (ii) any and all extensions of the initial term made pursuant to this
Section 1.


b.  Commencing as of September 17, 2014 (the “Renewal Date”) and continuing as
of each anniversary date thereafter, the Board of Directors of the Association
(the “Board of Directors”) may extend the term of this Agreement for an
additional one (1) year period (from the Renewal Date) beyond the then effective
expiration date, provided that Executive shall not have given at least sixty
(60) days’ written notice of her desire that the term not be extended.


c.           Notwithstanding anything in this Section to the contrary, this
Agreement shall terminate if Executive or the Association terminates Executive’s
employment prior to a Change in Control.


2.  
Change in Control.



a.           Upon the occurrence of a Change in Control of the Association or
the Company followed at any time during the term of this Agreement by the
termination of Executive’s employment in accordance with the terms of this
Agreement, other than for Cause, as defined in Section 2c. of this Agreement,
the provisions of Section 3 of this Agreement shall apply.  Upon the occurrence
of a Change in Control, Executive shall have the right to elect to voluntarily
terminate her employment at any time during the term of this Agreement for “Good
Reason.”
 

 
 
 

--------------------------------------------------------------------------------

 
For the purposes of this Agreement “Good Reason” shall mean the occurrence of
any of the following events without the Employee’s consent:


 
i.
The assignment to Executive of duties that constitute a material diminution of
Executive’s authority, duties, or responsibilities (including reporting
requirements);



 
ii.
A material diminution in Executive’s Base Salary; or



 
iii.
Relocation of Executive to a location outside a radius of twenty-five (25) miles
of the Association’s principal office; or



provided, that within ninety (90) days after the initial existence of such
event, the Association shall be given notice and an opportunity, not less than
thirty (30) days, to effectuate a cure for such asserted “Good Reason” by
Executive.  Executive’s resignation hereunder for Good Reason shall not occur
later than one hundred fifty (150) days following the initial date on which the
event Executive claims constitutes Good Reason occurred.
 
b.           For purposes of this Agreement “Change in Control” means a change
in control of the Association or the Company as defined in Internal Revenue
Section 409A of the Code and rules, regulations, and guidance of general
application thereunder issued by the Department of the Treasury, including a
“change in ownership,” “change in effective control” or “change in ownership of
a substantial portion of assets.”


 
i.
Merger:  The Company merges into or consolidates with another corporation, or
merges another corporation into the Company, and as a result less than a
majority of the combined voting power of the resulting corporation immediately
after the merger or consolidation is held by persons who were stockholders of
the Company immediately before the merger or consolidation.



 
ii.
Acquisition of Significant Share Ownership:  There is filed, or is required to
be filed, a report on Schedule 13D or another form or schedule (other than
Schedule 13G) required under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, if the schedule discloses that the filing person or persons acting
in concert has or have become the beneficial owner of 25% or more of a class of
the Company’s voting securities, but this clause (b) shall not apply to
beneficial ownership of Company voting shares held in a fiduciary capacity by an
entity of which the Company directly or indirectly beneficially owns 50% or more
of its outstanding voting securities.



 
iii.
Change in Board Composition:  During any period of two consecutive years,
individuals who constitute the Company’s Board of Directors at the beginning of
the two-year period cease for any reason to constitute at least a majority of
the Company’s Board of Directors; provided, however, that for purposes of this
clause (iii), each director who is first elected by the board (or first
nominated by the board for election by the stockholders) by a vote of at least
two-thirds (2/3) of the directors who were directors at the beginning of the
two-year period shall be deemed to have also been a director at the beginning of
such period; or



 
iv.
Sale of Assets:  The Company sells to a third party all or substantially all of
its assets.

 

 
 
 

--------------------------------------------------------------------------------

 
c.           Executive shall not have the right to receive termination benefits
pursuant to Section 3 hereof upon termination for “Cause.”  Termination for
Cause shall mean termination of employment because of Executive’s personal
dishonesty, incompetence, willful misconduct, any breach of fiduciary duty
involving personal profit, intentional failure to perform stated duties, willful
violation of any law, rule, regulation (other than traffic violations or similar
offenses), final cease and desist order, or any material breach of any provision
of this Agreement.  Executive shall not have the right to receive compensation
or other benefits for any period after termination for Cause.


3.  
Termination Benefits.



a.           If Executive’s employment is voluntarily (in accordance with
Section 2a. of this Agreement) or involuntarily terminated within one (1) year
of a Change in Control, Executive shall receive:


 
i.
a lump sum cash payment equal to 1.0 times the Executive’s “base amount,” within
the meaning of Section 280G(b)(3) of the Internal Revenue Code of 1986, as
amended (the “Code”).  Such payment shall be made not later than five (5) days
following Executive’s termination of employment under this Section 3.



 
ii.
Continued benefit coverage under all Association health and welfare plans (as
defined in accordance with Section (3)(1) of the Employee Retirement Income
Security Act of 1974 (“ERISA”), 29 U.S.C. Sec. 1002(1), and applicable
regulations thereunder) which Executive participated in as of the date of the
Change in Control (collectively, the “Employee Benefit Plans”) for a period of
twelve (12) months following Executive’s termination of employment.  Said
coverage shall be provided under the same terms and conditions in effect on the
date of Executive’s termination of employment.  Solely for purposes of benefits
continuation under the Employee Benefit Plans, Executive shall be deemed to be
an active employee.



b.           Notwithstanding the preceding provisions of this Section 3, in no
event shall the aggregate payments or benefits to be made or afforded to
Executive under said paragraphs (the “Termination Benefits”) constitute an
“excess parachute payment” under Section 280G of the Code or any successor
thereto, and to avoid such a result, Termination Benefits will be reduced, if
necessary, to an amount (the “Non-Triggering Amount”), the value of which is one
dollar ($1.00) less than an amount equal to three (3) times Executive’s “base
amount,” as determined in accordance with said Section 280G, with the reduction
to be made first to the payment due under Section 3.a.i. of this agreement.


4.  
Notice of Termination.



a.           Any purported termination by the Association or by Executive shall
be communicated by Notice of Termination to the other party hereto.  For
purposes of this Agreement, a “Notice of Termination” shall mean a written
notice which shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated.


b.           “Date of Termination” shall mean the date specified in the Notice
of Termination (which, in the case of a termination for Cause, shall not be less
than thirty (30) days from the date such Notice of Termination is given).
 
 
 
 

--------------------------------------------------------------------------------

 


5.  
Source of Payments.



All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Association.  The Company, however,
unconditionally guarantees payment and provision of all amounts and benefits due
hereunder to Executive and, if such amounts and benefits due from the
Association are not timely paid or provided by the Association, such amounts and
benefits shall be paid or provided by the Company.
 
6.
Effect on Prior Agreements and Existing Benefit Plans.



This Agreement contains the entire understanding between the parties hereto and
supersedes any prior agreement between the Association and Executive, except
that this Agreement shall not affect or operate to reduce any benefit or
compensation inuring to Executive of a kind elsewhere provided.  No provision of
this Agreement shall be interpreted to mean that Executive is subject to
receiving fewer benefits than those available to him without reference to this
Agreement.  Nothing in this Agreement shall confer upon Executive the right to
continue in the employ of the Association or shall impose on the Association any
obligation to employ or retain Executive in its employ for any period.
 
7.
No Attachment.

 
a.           Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation or to execution,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null, void
and of no effect.


b.           This Agreement shall be binding upon, and inure to the benefit of,
Executive, the Association and their respective successors and assigns.
 
8.
Modification and Waiver.



a.           This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto.


b.           No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel.  No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.
 
9.
Severability.

 
If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.
 
 
 

--------------------------------------------------------------------------------

 
 
10.  
Headings for Reference Only.



The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.  In addition, references herein to the
masculine shall apply to both the masculine and the feminine.


11.  
Governing Law.



Except to the extent preempted by federal law, the validity, interpretation,
performance, and enforcement of this Agreement shall be governed by the laws of
the State of Maryland, without regard to principles of conflicts of law of that
state.


12.  
Arbitration.



Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by Executive within fifty (50) miles
from the location of the Association, in accordance with the rules of the
American Arbitration Association then in effect.  Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of her right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.


13.  
Payment of Legal Fees.



All reasonable legal fees and expenses paid or incurred by Executive pursuant to
any dispute or question of interpretation relating to this Agreement shall be
paid or reimbursed by the Association, only if Executive is successful pursuant
to a legal judgment, arbitration or settlement.
 
14.
Indemnification.

 
The Company or the Association shall provide Executive (including her heirs,
executors and administrators) with coverage under a standard directors’ and
officers’ liability insurance policy at its expense and shall indemnify
Executive (and her heirs, executors and administrators) to the fullest extent
permitted under applicable law, including 12 C.F.R. Section 145.121, against all
expenses and liabilities reasonably incurred by him in connection with or
arising out of any action, suit or proceeding in which she may be involved by
reason of having been a director or officer of the Company or the Association
(whether or not she continues to be a director or officer at the time of
incurring such expenses or liabilities), such expenses and liabilities to
include, but not be limited to, judgments, court costs, attorneys’ fees and the
costs of reasonable settlements.
 
15.
Successors to the Association and the Company.



The Association and the Company shall require any successor or assignee, whether
direct or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all of the business or assets of the Association or the Company,
expressly and unconditionally to assume and agree to perform the Association’s
and the Company’s obligations under this Agreement, in the same manner and to
the same extent that the Association and the Company would be required to
perform if no such succession or assignment had taken place.
 
 
 
 

--------------------------------------------------------------------------------

 
 
16.
Required Provisions.   In the event any of the foregoing provisions of this
Section 16 are in conflict with the terms of this Agreement, this Section 16
shall prevail.

 
a. The Association’s board of directors may terminate Executive’s employment at
any time, but any termination by the Association, other than Termination for
Cause, shall not prejudice Executive’s right to compensation or other benefits
under this Agreement.  Executive shall not have the right to receive
compensation or other benefits for any period after Termination for Cause.


b.           If Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Association’s affairs by a notice served
under Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
§1818(e)(3) or (g)(1); the Association’s obligations under this contract shall
be suspended as of the date of service, unless stayed by appropriate
proceedings.  If the charges in the notice are dismissed, the Association may in
its discretion:  (i) pay Executive all or part of the compensation withheld
while their contract obligations were suspended; and (ii) reinstate (in whole or
in part) any of the obligations which were suspended.


c.           If Executive is removed and/or permanently prohibited from
participating in the conduct of the Association’s affairs by an order issued
under Section 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
§1818(e)(4) or (g)(1), all obligations of the Association under this contract
shall terminate as of the effective date of the order, but vested rights of the
contracting parties shall not be affected.


d.           If the Association is in default as defined in Section 3(x)(1) of
the Federal Deposit Insurance Act, 12 U.S.C. §1813(x)(1) all obligations under
this contract shall terminate as of the date of default, but this paragraph
shall not affect any vested rights of the contracting parties.


e.           All obligations under this contract shall be terminated, except to
the extent determined that continuation of the contract is necessary for the
continued operation of the Association:  (i) by the Comptroller of the Currency
(the “Comptroller”) or his or her designee, at the time the FDIC enters into an
agreement to provide assistance to or on behalf of the Association under the
authority contained in Section 13(c) of the Federal Deposit Insurance Act, 12
U.S.C. §1823(c); or (ii) by the Comptroller or his or her designee at the time
the Comptroller or his or her designee approves a supervisory merger to resolve
problems related to the operations of the Association or when the Association is
determined by the Comptroller or his or her designee to be in an unsafe or
unsound condition.  Any rights of the parties that have already vested, however,
shall not be affected by such action.


f.           Any payments made to Executive pursuant to this Agreement, or
otherwise, are subject to and conditioned upon their compliance with 12 U.S.C.
§1828(k) and FDIC regulation 12 C.F.R. Part 359, Golden Parachute and
Indemnification Payments.
 
17.
Section 409A of the Code.

 
a.           This Agreement is intended to comply with the requirements of
Section 409A of the Code, and specifically, with the “short-term deferral
exception” under Treasury Regulation Section 1.409A-1(b)(4) and the “separation
pay exception” under Treasury Regulation Section 1.409A-1(b)(9)(iii), and shall
in all respects be administered in accordance with Section 409A of the Code.  If
any payment or benefit hereunder cannot be provided or made at the time
specified herein without incurring sanctions on Executive under Section 409A of
the Code, then such payment or benefit shall be provided in full at the earliest
time thereafter when such sanctions will not be imposed.  For purposes of
Section 409A of the Code, all payments to be made upon a termination of
employment under this Agreement may only be made upon a “separation from
service” (within the meaning of such term under Section 409A of the Code), each
payment made under this Agreement shall be treated as a separate payment, the
right to a series of installment payments under this Agreement (if any) is to be
treated as a right to a series of separate payments, and if a payment is not
made by the designated payment date under this Agreement, the payment shall be
made by December 31 of the calendar year in which the designated date
occurs.  To the extent that any payment provided for hereunder would be subject
to additional tax under Section 409A of the Code, or would cause the
administration of this Agreement to fail to satisfy the requirements of Section
409A of the Code, such provision shall be deemed null and void to the extent
permitted by applicable law, and any such amount shall be payable in accordance
with b. below.  In no event shall Executive, directly or indirectly, designate
the calendar year of payment.
 
 
 

--------------------------------------------------------------------------------

 
b.           If when separation from service occurs Executive is a “specified
employee” within the meaning of Section 409A of the Code, and if the cash
severance payment under Section 3a.i. would be considered deferred compensation
under Section 409A of the Code, and, finally, if an exemption from the six-month
delay requirement of Section 409A(a)(2)(B)(i) of the Code is not available
(i.e., the “short-term deferral exception” under Treasury Regulations Section
1.409A-1(b)(4) or the “separation pay exception” under Treasury Section
1.409A-1(b)(9)(iii)), the Association will make the maximum severance payment
possible in order to comply with an exception from the six month requirement and
make any remaining severance payment under Section 3a.i. to Executive in a
single lump sum without interest on the first payroll date that occurs after the
date that is six (6) months after the date on which Executive separates from
service.


c.           If (x) under the terms of the applicable policy or policies for the
insurance or other benefits specified in Section 3a.ii. it is not possible to
continue coverage for Executive and her dependents, or (y) when a separation
from service occurs Executive is a “specified employee” within the meaning of
Section 409A of the Code, and if any of the continued insurance coverage or
other benefits specified in Section 3a.ii. would be considered deferred
compensation under Section 409A of the Code, and, finally, if an exemption from
the six-month delay requirement of Section 409A(a)(2)(B)(i) of the Code is not
available for that particular insurance or other benefit, the Association shall
pay to Executive in a single lump sum an amount in cash equal to the present
value of the Association’s projected cost to maintain that particular insurance
benefit (and associated income tax gross-up benefit, if applicable) had
Executive’s employment not terminated, assuming continued coverage for 36
months.  The lump-sum payment shall be made thirty (30) days after employment
termination or, if Section 17b. applies, on the first payroll date that occurs
after the date that is six (6) months after the date on which Executive
separates from service.


d.           References in this Agreement to Section 409A of the Code include
rules, regulations, and guidance of general application issued by the Department
of the Treasury under Internal Revenue Section 409A of the Code.


 
 

--------------------------------------------------------------------------------

 
SIGNATURES


IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of September 17, 2013.






Attest:
   
FRATERNITY FEDERAL SAVINGS AND LOAN
ASSOCIATION
               
/s/ M. Celeste Tolson
   
By: /s/ Thomas K. Sterner
Corporate Secretary
   
 
 
   
 
        Attest:    
FRATERNITY COMMUNITY BANCORP, INC.
      (Guarantor)                
/s/ M. Celeste Tolson
   
By: /s/ Thomas K. Sterner
Corporate Secretary
                      [SEAL]                       Attest:     EXECUTIVE        
       
/s/ M. Celeste Tolson
Corporate Secretary
   
/s/ Michelle L. Miller
Michelle L. Miller

 


 
 

--------------------------------------------------------------------------------

 

First Amendment


Michelle Miller
Change in Control Agreement


WHEREAS, Fraternity Federal Savings and Loan Association (the “Association”) and
Fraternity Community Bancorp, Inc. (the “Company”) have previously entered into
a Change in Control Agreement (the “Agreement”) with Chief Financial Officer
Michelle Mil
ler;


WHEREAS, the parties have determined that certain modifications to the Agreement
are necessary and appropriate;


NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, the Agreement is amended as follows:


First Change


Paragraphs a. and b. of Section 1 are amended to read as follows:


“1.           Term of Agreement.


a.           The term of this Agreement shall be for the period beginning on May
13, 2014 and ending eighteen (18) months thereafter, plus (ii) any and all
extensions of the initial term made pursuant to this Section 1.


b.            Commencing as of November 13, 2015, (the “Renewal Date”) and
continuing as of each anniversary of such date thereafter, the Board of
Directors of the Association (the “Board of Directors”) may extend the term of
this Agreement for an additional one (1) year period (from the Renewal Date)
beyond the then effective expiration date, provided that Executive shall not
have given at least sixty (60) days’ written notice of her desire that the term
not be extended.”


Second Change


Paragraphs a(i) and (ii) of Section 3 are amended to read as follows:




“i.           a lump sum cash payment equal to 1.5 times the Executive’s “base
amount,” within the meaning of Section 280G(b)(3) of the Internal Revenue Code
of 1986, as amended (the “Code”).  Such payment shall be made not later than
five (5) days following Executive’s termination of employment under this Section
3.


ii.           Continued benefit coverage under all Association health and
welfare plans (as defined in accordance with Section (3)(1) of the Employee
Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. Sec. 1002(1), and
applicable regulations thereunder) which Executive participated in as of the
date of the Change in Control (collectively, the “Employee Benefit Plans”) for a
period of eighteen (18) months following Executive’s termination of
employment.  Said coverage shall be provided under the same terms and conditions
in effect on the date of Executive’s termination of employment.  Solely for
purposes of benefits continuation under the Employee Benefit Plans, Executive
shall be deemed to be an active employee.”




*     *     *


 
 

--------------------------------------------------------------------------------

 
In all other respects, the parties hereby ratify and affirm the terms of the
Agreement.










SIGNATURES


IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to the
Agreement effective as of May 13, 2014.
 




Attest:
   
FRATERNITY FEDERAL SAVINGS AND LOAN
ASSOCIATION
               
/s/ M. Celeste Tolson
   
By: /s/ Thomas K. Sterner
Corporate Secretary
   
 
 
   
 
        Attest:    
FRATERNITY COMMUNITY BANCORP, INC.
      (Guarantor)                
/s/ M. Celeste Tolson
   
By: /s/ Thomas K. Sterner
Corporate Secretary
                                    EXECUTIVE                
 
 
   
/s/ Michelle L. Miller
Michelle L. Miller